MEMORANDUM OPINION
No. 04-03-00306-CV
Mario AVILA,
Appellant
v.
LONGHORN MEADOWS, J.V.,
Appellee
From the County Court at Law No. 1, Guadalupe County, Texas
Trial Court No. 4376
Honorable Linda Z. Jones, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Paul W. Green, Justice
Delivered and Filed:	October 29, 2003
DISMISSED FOR WANT OF PROSECUTION
	Appellant's brief, which was due on September 4, 2003, has not been filed.  On September 18,
2003, this court ordered appellant to show cause in writing by October 3, 2003, why this appeal should
not be dismissed for want of prosecution.  Appellant did not respond.  The appeal is 
dismissed for want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).  Costs of appeal are taxed
against appellant. 
							PER CURIAM